Citation Nr: 0006626	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  93-25 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a neck disorder.  

2. Entitlement to service connection for a left shoulder 
disorder.  

3. Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed on both a direct 
basis and as secondary to the veteran's service-connected 
pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
October 1985.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

With respect to neck and left shoulder disorders, the present 
appeal arises from an August 1987 rating decision, in which 
the RO, inter alia, denied the veteran's claims.  The veteran 
was notified of the decision in March 1992, and filed an NOD 
in April 1992.  An SOC was issued by the RO in June 1992, and 
a substantive appeal was filed by the veteran in July 1992.  
In September 1992, the veteran testified before a hearing 
officer at the VARO in Wilkes-Barre, PA.  Supplemental 
statements of the case were issued in August 1993 and August 
1999.  

With respect to degenerative disc disease of the lumbar 
spine, claimed both on a direct basis and as secondary to the 
veteran's service-connected pes planus, the present appeal 
arises from a December 1994 rating decision, in which the RO, 
inter alia, denied the veteran's claim.  The veteran filed an 
NOD in March 1995, and the RO issued an SOC in May 1995.  The 
veteran filed a substantive appeal that same month, May 1995.  
In June 1995, the veteran testified before a hearing officer 
at the VARO in Wilkes-Barre, PA.  Supplemental statements of 
the case were issued in February 1996 and August 1999.  

The Board also notes that the veteran's representative, in an 
Appellant's Brief, dated in January 2000, filed an informal 
claim for entitlement to an effective date earlier than July 
22, 1994, with respect to the increased rating to 10 percent 
for the veteran's service-connected pes planus.  This matter 
is referred to the RO for appropriate development.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Service medical records document complaints and subsequent 
clinical findings of pain and spasm in the veteran's neck 
and left shoulder; no findings of pertinent abnormality 
were made at separation.  

3. On VA examination in May 1987, the veteran's neck and left 
shoulder were found normal on clinical evaluation, without 
evidence of spasm, crepitation, or atrophy.  

4. The medical evidence of record does not reflect that the 
veteran currently suffers from a neck or a left shoulder 
disability.  

5. The veteran's service separation medical examination in 
March 1985 did not reflect any complaints or clinical 
evidence of a low back disability.  

6. The veteran was found to suffer from degenerative disc 
disease of the lumbar spine in December 1991, some six 
years following his separation from active service. 

7. There is a lack of competent medical nexus evidence 
linking the veteran's current degenerative disc disease of 
the lumbar spine to active service.  

8. In a January 1995 treatment summary, a Dr. Meredick 
reported, in particular, that he suspected the veteran's 
flexible flat foot deformity may not have initiated his 
back problems, but that it was certainly amplifying normal 
motion and stresses to these areas.  

9. VA examiners in July 1999 opined that it was less than 
likely that the veteran's degenerative disc disease of the 
lumbar spine was in any etiopathological way related to 
his bilateral foot and ankle condition, and that it was 
less than likely that the veteran's pes planus had 
aggravated his low back disability

10. The veteran's contention that he suffers from a neck 
disorder and left shoulder disorder, and that these 
disabilities had their onset in service, is not supported 
by any medical evidence that would render the claims for 
service connection for these disabilities plausible under 
the law.  

11. The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim of service connection for 
degenerative disc disease of the lumbar spine, either on a 
direct basis or as secondary to his service-connected pes 
planus, is plausible under the law.


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim for 
service connection for a neck disorder.  38 U.S.C.A. §  
5107(a) (West 1991).  

2. The veteran has not submitted a well-grounded claim for 
service connection for a left shoulder disorder.  
38 U.S.C.A. §  5107(a) (West 1991).  

3. The veteran has not submitted a well-grounded claim for 
service connection for degenerative disc disease of the 
lumbar spine, on either a direct or a secondary basis.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that, in December 1973, he underwent an enlistment medical 
examination.  Upon clinical evaluation, there were no 
complaints or findings of left neck pain, left shoulder pain, 
or low back pain.

In August 1978, during the course of his active service, the 
veteran underwent a routine medical examination.  On clinical 
evaluation, there were no complaints or findings of left neck 
pain, left shoulder pain, or low back pain.  Subsequently, a 
treatment record, dated in April 1981, noted the veteran's 
complaints of a sharp pain in the left side of his neck and 
shoulder.  The examiner diagnosed the veteran with trapezius 
myositis/strain.  In June 1981, a treatment report noted the 
veteran's continued complaints of pain and cramps in his left 
neck and left shoulder.  He was diagnosed with fibromyositis 
of the left neck and shoulder muscles.  In August 1981, the 
veteran underwent physical therapy, and a treatment report 
noted an impression of left neck strain secondary to posture.  
Treatment included the use of hotpacks, shoulder shrugging 
exercises, and postural awareness.  

In June 1982, the veteran sought treatment for a pulled 
muscle in his left shoulder.  Upon clinical evaluation, there 
was tenderness in the left trapezius muscle, with decreased 
range of motion in the shoulder and neck.  The diagnostic 
assessment was of muscle spasm.  In April 1983, the veteran 
was treated for intermittent pain in his left neck and 
shoulder.  The examiner's impression then was left trapezius 
muscle spasm/myositis.  Treatment included the use of 
Flexeril, analgesic balm, and moist heat to the left 
shoulder.  A follow-up treatment report, later that month, 
noted mild tenderness in the left trapezius muscle.  The 
clinical assessment indicated resolving trapezius muscle 
spasm/myositis.  That same month, April 1983, the veteran 
underwent a periodic medical examination.  He reported 
suffering from intermittent myositis of the left shoulder, as 
well as occasional back pain.  On clinical evaluation, no 
abnormal findings with respect to the veteran's left neck or 
shoulder, or with respect to his low back, were reported.  

Thereafter, treatment reports in July and December 1983, and 
in January 1984, reflected the veteran's continued complaints 
of pain in his left neck and shoulder.  The report in July 
1983 noted, "[complaint of] pain to [left] neck-shoulder.  
[History] of chronicity for years."  Diagnoses during this 
period reflected findings of myositis/left trapezius spasm.  
In June 1984, the veteran again sought treatment for muscle 
spasms in his neck and left shoulder.  A lab workup was 
reported within normal limits, and, on clinical evaluation, 
there was a full range of motion and no radiation with 
cervical compression.  An associated radiographic study of 
the veteran's cervical spine was within normal limits.  The 
examiner's assessment was muscle spasm secondary to stress.  

During a Medical Board examination in March 1985, the 
veteran's primary complaint pertained to his lower 
extremities, due to a disorder of the feet which is not in 
issue in the present appeal.  He also complained of 
intermittent low back pain.  Upon clinical evaluation, the 
veteran's neck was supple, with no masses or adenopathy 
noted.  Deep tendon reflexes were graded as 2/4 bilaterally 
in both upper and lower extremities.  There were no sensory 
deficits noted.  The cervical, thoracic, and lumbar regions 
of the spine demonstrated full range of motion, without spasm 
in the paravertebral musculature.  There were no complaints 
or findings of left neck or left shoulder pain or spasm.  The 
examiner's diagnosis was painful pes planus deformity, 
bilaterally.  

The veteran appeared and testified before a formal Physical 
Evaluation Board (PEB) in May 1985.  During his testimony, 
the only disorder which he brought to the attention of the 
PEB was his flat feet, which he believed rendered him unfit 
to continue on active duty.  When he was asked whether there 
was any other condition which made him unfit, he responded in 
the negative.

In February 1986, following his separation from service, the 
veteran filed claims for service connection, inter alia, for 
pain in the left side of his neck and his left shoulder.  

In May 1987, the veteran was medically examined for VA 
purposes.  On clinical evaluation, his neck was noted to have 
an anatomical contour.  Forward flexion was to 65 degrees, 
and backward extension was to 45 degrees.  In addition, 
lateral flexion was to 30 degrees, with rotation bilaterally 
to 60 degrees.  There was no spasm or crepitation, although 
he complained of tenderness in the left cervical region.  The 
left shoulder was also found to have an anatomical contour.  
Forward flexion and abduction were to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 80 degrees.  
There was no spasm, crepitation, or atrophy.  Associated 
radiographic studies revealed no pathology in the cervical 
spine, and findings were within normal limits in the left 
shoulder.  The examiner reported finding no orthopedic 
condition associated with the veteran's neck or left 
shoulder.  

In an August 1987 rating decision, the veteran's claims for 
neck and shoulder disorders were denied.  The veteran has 
been granted service connection for bilateral pes planus 
since separation from service.  That disorder is currently 
evaluated as 10 percent disabling.

Thereafter, the RO received medical records from the VA 
Medical Center (VAMC) in Wilkes-Barre, dated from July 1991 
to December 1992, and from December 1991 to February 1992.  
In particular, an August 1991 radiographic study of the 
lumbar spine revealed no abnormalities.  An EMG 
(electromyographic) study, dated in October 1991, revealed 
evidence of denervation in the muscles at the bony level L3-5 
consistent with radiculopathy.  An MRI scan of the lumbar 
spine, dated in December 1991, revealed degenerative changes 
in the L5-S1 disc and adjacent endplates with minimal central 
disc herniation.  A February 1992 orthopedic examination 
noted that the veteran's reflexes in the lower extremities 
were equal and active, both at the knees and ankles.  
Straight-leg raising was normal, as were knee and ankle 
motion.  The examiner noted that he had reviewed the 
veteran's spinal X-rays, and he could not detect any 
narrowing of the intervertebral disc spaces.  The examiner 
prescribed a treatment plan consisting of a physiotherapy 
program.  

In September 1992, the veteran testified before a hearing 
officer at the VARO in Wilkes-Barre.  The veteran reported 
that he had complained regularly in service of neck and 
shoulder pain, and was treated with muscle relaxants and pain 
pills, but that these had not provided relief.  He stated 
that, immediately following service, he had sought treatment 
for his neck and shoulder at VA medical facilities in 
Washington State and New York.  He also reported that he was 
taking Elavil and Doxepin for pain.  The veteran testified 
that he had received physical therapy for his back, but had 
had to stop because of pain in his neck as well as in his 
right shoulder and arm.  He further testified that his neck 
and left shoulder pain were chronic, and had become 
progressively worse.  Furthermore, as a result of the pain in 
these areas, he had missed an average of a day of work every 
couple of weeks.  

Subsequently, the RO received VAMC Wilkes-Barre medical 
records, dated from February 1992 to September 1992.  In 
particular, in March 1992, a nerve conduction velocity (NCV) 
study revealed evidence of mild bilateral median nerve 
entrapment neuropathy at the wrist.  An associated EMG study 
was reported normal.  A May 1992 orthopedic record noted that 
the veteran had difficulty walking and had multiple 
complaints of pain throughout his body.  The examiner 
reported finding no orthopedic explanation for the veteran's 
complaints.  In addition, physical therapy treatment reports, 
dated in February 1992, noted the veteran's complaints of 
pain in his right scapula radiating into his right upper 
extremity.  

In July 1994, the veteran submitted a Statement in Support of 
Claim, dated that same month, in which he reported that back 
pain he was experiencing was a symptom of his service-
connected pes planus.  

In November 1994, the veteran was medically examined for VA 
purposes.  He reported that he had first begun to suffer from 
intermittent low back pain in 1983.  Upon clinical 
evaluation, there was some tenderness to hard pressure in the 
right lower lumbosacral area, but no wasting of the 
musculature of the low back.  Range of motion allowed for 
forward flexion to approximately 10-15 degrees, without the  
ability to backward extend.  In addition, left lateral 
flexion was to 10 degrees, right lateral flexion to 
approximately 15 degrees, and rotation to the left and right 
to 25-30 degrees.  An associated X-ray of the lumbar spine 
was within normal limits.  The examiner noted that whether 
the veteran's back disorder was related to service would 
depend on the veteran's history.  It was noted that the 
veteran had reported suffering from intermittent low back 
pain beginning in 1983, but that chronic pain had not begun 
until 1991.  

In a December 1994 rating decision, the RO denied the veteran 
service connection for degenerative disc disease of the 
lumbar spine with radiculopathy.  

In March 1995, the RO received a treatment summary from W. 
Douglas Hogan, M.D., dated in April 1985; Michael Montella, 
M.D., dated in October 1994; the VAMC Wilkes-Barre 
Prosthetics and Sensory Aids Service (PSAS), dated in 
December 1994; and a Dr. Meredick, dated in January 1995.  
Dr. Hogan noted findings with respect to the veteran's pes 
planus condition and that the veteran was using orthotics.  
The orthotics were reported to be well made and to provide 
reasonably good control in stance.  Dr. Montella reported 
that the veteran suffered from diffuse degenerative disc 
disease with spinal stenosis and disc herniation at L5-S1.  
The veteran's prognosis was noted as fair to poor.  Dr. 
Montella opined that the veteran was totally disabled.  The 
Wilkes-Barre PSAS reported that the veteran required the use 
of a back brace, ankle brace, knee brace, corsets, and a 
wheelchair.  Dr. Meredick, a podiatrist, noted, in 
particular, that because of the pronotary forces that were 
present in the veteran's feet, the veteran's center of 
gravity was certainly changed.  With this change, he 
indicated, abnormal stresses were brought to bear, not only 
on the feet, but also on the ankles, knees, hips, and back.  
Dr. Meredick stated that, while the flexible flat foot 
deformity may not have initiated the veteran's back problems, 
it was certainly amplifying normal motion and stresses to 
those noted areas.  

In June 1995, the veteran and his wife testified before a 
hearing officer at the VARO in Wilkes-Barre.  The veteran 
reported intermittent back pain beginning in 1983, and stated 
that it became severe and problematic beginning in 1991.  He 
also reported that his current back pain was constant, and 
radiated down both of his legs, more so the right leg.  The 
veteran testified that he had undergone nerve block 
injections, but that these had not provided any relief.  In 
addition, the veteran testified that he had been using a 
wheelchair since July 1994, and that he wore leg braces and a 
back brace.  He also stated that he took Naprosyn and 
Darvocet for pain.  Furthermore, the veteran stated that he 
had been in an automobile accident in 1974, while on active 
duty in Indianapolis, IN.  

In a February 1996 Hearing Officer's Decision, the veteran 
was denied service connection for degenerative disc disease 
of the lumbar spine, both on a direct and secondary basis.  

In July 1995, the RO received VAMC Wilkes-Barre medical 
records, dated from February 1994 to May 1995.  These records 
noted the veteran's complaints and treatment for degenerative 
disc disease of the lumbar spine as well as pes planus.  In 
particular, an MRI scan of the lumbar spine, dated in 
February 1994, revealed mild degenerative disc disease at L5-
S1 with small central disc protrusion, as well as mild right 
paracentral disc bulging at L4-5 associated with a mild 
degree of canal stenosis.  An MRI scan of the lumbar spine, 
dated in July 1994, revealed no significant change from the 
February 1994 MRI scan.  

In December 1996, the veteran submitted a statement to the RO 
in which he reported that he had been told by physicians 
unofficially that, with the type of problem he had with his 
feet, ankles and legs, which caused his gait to be off, it 
would only be normal to have some type of back problem as 
well.  Furthermore, the veteran indicated that Dr. Meredick 
had stated that he could not come out and opine that the 
veteran's back disorder was due to his foot disorder, because 
he did not have the veteran's full medical history with 
respect to his feet and ankles.  Finally, the veteran 
reported that he was currently wearing full leg braces 
supplied by VA and that these had made a tremendous impact on 
his ability to walk and stand for extended periods of time 
without incurring back pain.  He noted that he could now walk 
a block before his back began to bother him.  

In February 1997, the RO received VAMC Wilkes-Barre medical 
records, many duplicative, dated from July 1991 to January 
1997.  In particular, a treatment record, dated in June 1994, 
revealed the veteran to have undergone a nerve block 
procedure.  A June 1996 X-ray of the veteran's lumbar spine 
was reported within normal limits.  An MRI scan that same 
month, June 1996, revealed desiccation and slight bulging of 
the L5-S1 disc, with no evidence of spinal stenosis or disc 
herniation.  In January 1997, the veteran was noted to have 
received bilateral long leg braces.  He was reported as being 
more stable when he walked.  In addition, the veteran was 
noted to use a wheelchair for shopping, but otherwise used a 
cane or Canadian crutch.

In April 1997, the veteran again underwent VA medical 
examination.  He arrived in a wheelchair, and complained of 
pain in his feet and legs with prolonged periods of standing 
and walking.  On clinical evaluation, the examiner reported 
that there was no excessive callous formation that would 
normally occur with uneven pressure due to flat feet.  It was 
also reported that the veteran appeared to have flexible flat 
foot, which normally was not symptomatic.  There was no 
deformity of the veteran's feet, and there were 30 degrees of 
upward, and 40 degrees of downward, movement at his ankles.  
Associated X-rays revealed normal findings as to the lumbar 
and thoracic spine, and very mild osteoarthritic changes in 
the cervical spine.  The examiner noted that he had not 
discussed the veteran's disc problem, but what he could make 
out from reviewing an MRI report and checking the veteran's 
reflexes was that the veteran did not have true disc 
herniation or any signs of significant neurological disorder 
that could explain his need for the extensive braces or his 
wheelchair.  Furthermore, the examiner reported that the 
veteran's problems associated with his feet and legs would 
not limit his physical activities.  

Also in April 1997, the veteran underwent a VA peripheral 
nerves examination.  On clinical evaluation, he was noted to 
appear to walk fairly well using his leg braces, and, after 
taking these off, was reported to walk with relatively 
hyperextended knees.  There was no extensor plantar response 
demonstrable, no definitive sensory deficit, and a straight 
leg raising test in the sitting position was 75 to 90 
degrees.  The examiner further noted that he did not see any 
reflex change or definitive radicular sign.  

In June 1997, the RO received a VA Vocational Report 
pertaining to the veteran, which noted in summary, that, 
given his medical history and chronic severe back pain, the 
veteran was unable to perform any substantial gainful 
activity.  The RO also received a medical evaluation report 
from Robert O'Leary, D.O., of Northeastern Rehabilitation 
Associates, dated in October 1994.  Dr. O'Leary noted the 
veteran's past medical history, and found on clinical 
evaluation that there was tenderness and bilateral 
paravertebral muscular tenderness in the lumbosacral region.  
His impression was degenerative disc disease with severe 
pain.  

Also in June 1997, the veteran submitted a statement to the 
RO, in which he challenged the findings of the April 1997 VA 
spinal examination.  In particular, the veteran noted that 
his leg braces had been given to him only after his records 
had been reviewed by a VA Prosthetics/Physical Therapy Review 
Board.  Additionally, when the braces were removed during the 
course of his VA examination, the veteran reported that he 
had still needed to support himself with a Canadian crutch.  
The veteran also noted that he used sloughing cream to help 
keep the calluses on his feet down.  

Thereafter, the RO received an EMG study, dated in May 1997.  
The study's findings noted possible L5-S1 radiculopathy on 
the right, with no evidence of neuropathy in the lower 
extremities.  The RO also received a treatment report from 
Michael Wolk, M.D., dated in April 1993.  Dr. Wolk reported 
that the veteran suffered from disc herniation at L5-S1 with 
diffuse degenerative disc disease, as well as facet 
arthropathy and spinal stenosis as a result of his 
degenerative problems.  

In July 1998, the RO received medical records from Dr. 
Montella, dated from November 1992 to November 1994.  These 
records, in particular, noted the veteran's complaints of low 
back pain.  A CT (computed tomography) scan of the veteran's 
lumbar spine, dated in March 1993, revealed mild bulging 
annulus and degenerative changes at the articular facets of 
the L3-4, L4-5, and L5-S1 interspaces.  An EMG/NCV study, 
dated in November 1993, revealed evidence of mild bilateral 
ulnar compressant neuropathy, mild median sensory neuropathy 
at the wrists, and no evidence of cervical radiculopathy.  

In April 1999, the RO received copies of medical records 
considered by the Social Security Administration (SSA) in its 
evaluation of the veteran for disability benefits from that 
agency.  A majority of these records had been previously 
submitted by the veteran to the RO.  Those records not 
previously considered, in particular, included a treatment 
report from Dr. Wolk, dated in December 1992, which noted the 
veteran's complaints of back pain, as well as right neck and 
shoulder pain.  Dr. Wolk reported that he could not find any 
medical impairment that would cause the veteran's back pain.  
He noted that the veteran had hypersupination of the right 
foot at the ankle which, if left uncorrected, could result in 
some of the back discomfort which the veteran had been 
experiencing.  Additional treatment reports from Dr. Wolk, 
dated in March 1993, noted impressions of possible spinal 
stenosis.  

In addition, a medical examination of the veteran for SSA 
purposes was conducted by A.G. Zale, M.D., in January 1995.  
The examination report revealed, on clinical evaluation, that 
the veteran's neck motions were normal, without masses, 
tenderness, or muscle spasm present; shoulders were level; 
the upper extremities were normal in motion; and reflexes, 
sensation, strength and circulation of the upper extremities 
were normal without atrophy.  Dr. Zale diagnosed the veteran 
as having mild degenerative disc disease of L5-S1 with 
minimal central disc herniation.  Additional records received 
by the RO included letters to the veteran from SSA notifying 
him that he had been denied SSA benefits in November 1994, 
and following reconsideration, in February 1995.  

In July 1999, the veteran was medically examined for VA 
purposes.  The examiner noted the veteran's medical history, 
including a report by the veteran of having bounced off a car 
in a motor vehicle accident in 1974 while stationed at Fort 
Benjamin Harrison in Indianapolis.  The veteran complained of 
chronic back pain radiating into his right lower extremity.  
Following a clinical evaluation, the examiner's impression 
was degenerative disc disease at L4-L5 and L5-S1, with right 
L-5 lumbar radiculopathy.  Additionally, it was opined that 
it was less than likely that the veteran's back disorder was 
in any etiopathological way related to his bilateral foot and 
ankle condition.  Furthermore, the examiner noted that it was 
less than likely that the veteran's foot condition aggravated 
his back condition.  

That same month, the veteran underwent a peripheral nerves 
examination.  He complained of chronic low back pain, which 
was worsened by activity, sitting too long, or standing too 
much.  The veteran indicated that he used a back brace and 
two leg braces.  Following a clinical evaluation, the 
examiner's impression noted that the veteran's examination 
had been normal, and his complaints did not match the 
findings on the physical examination, or the description of 
the MRI scans.  The examiner further noted that he could not 
understand why the veteran had been prescribed a back brace, 
leg braces, or a wheelchair.  

II.  Analysis

With regard to the veteran's appeal, the threshold question 
to be answered is whether he has presented well-grounded 
claims.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  If he has not, the claims 
must fail and there is no further duty to assist in their 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit in 
its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims 
(previously known as the Court of Veterans Appeals), which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  The United States Supreme 
Court declined to review the case.  Epps v. West, 118 S. Ct. 
2348 (1998).  See also Morton v. West, 12 Vet.App. 477, 480-1 
(1999).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. §5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93(1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  To 
establish a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  A veteran shall be granted 
service connection for arthritis, although not otherwise 
established as incurred in service, if the disease is 
manifested to a compensable degree within one year following 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1999).  Secondary service connection may also be warranted 
for a non-service-connected disability when that disability 
is aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995) (en banc).  The United States 
Court of Appeals for Veterans Claims has specifically held 
that "[a] claim for secondary service connection, like all 
claims, must be well grounded."  Reiber v. Brown, 7 Vet.App. 
513, 516 (1995).

With respect to the claims for neck and left shoulder 
disorders, following a review of the evidence, the Board 
finds the veteran's claims are not well grounded.  In 
reaching this conclusion, we note that the veteran's service 
medical records reflect numerous complaints of neck and left 
shoulder pain.  Diagnoses included myositis, muscle spasm of 
the left trapezius muscle, muscle spasm secondary to stress, 
and left neck strain secondary to postural abnormalities.  
Treatment included the use of heat packs and muscle 
relaxants, as well as exercises.  During a separation medical 
examination in May 1985, there were no complaints or findings 
of pain or spasm in the veteran's neck or left shoulder.  

Thereafter, following clinical evaluation during a May 1987 
VA examination, no abnormalities were identified, and the 
examiner reported that he could not find any orthopedic 
condition associated with the veteran's neck or left 
shoulder.  Furthermore, numerous EMG and NCV studies did not 
reflect findings indicative of any disability/disorder of the 
neck or left shoulder.  While the veteran reported at his 
personal hearing that he suffered from chronic pain in his 
neck and left shoulder, and we have no reason to doubt this 
contention, the Board finds the clinical evidence of record, 
to include numerous VA and private medical treatment records, 
does not reveal a finding or a diagnosis of a neck or left 
shoulder disorder.  Thus, the Board finds the veteran's 
claims are not well grounded, as there is a lack of competent 
medical evidence that the veteran suffers from current neck 
or left shoulder disabilities.  

The Board is mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic under 38 C.F.R. § 3.303(b) when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, while the veteran 
complained of pain in his neck and left shoulder during 
service, there was no finding at separation, or on VA 
examination in 1987, of a neck or left shoulder disorder.  
Furthermore, the medical evidence of record does not reflect 
a finding of any current disability associated with the 
veteran's neck or left shoulder.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  See also Hodges v. West, ___Vet.App.___, 
No. 98-1275 (Jan. 12, 2000) (holding that identical in-
service and post-service diagnoses are not required for the 
purpose of a § 3.303(b) based well-grounded claim for service 
connection).  In this instance, while the veteran was treated 
in service for neck and left shoulder pain, and he continues 
to complain of this pain, as noted above, there is no 
clinical evidence of a current neck or left shoulder 
disability.  Furthermore, even if we accept, for the purpose 
of our analysis, that the veteran does currently suffer from 
neck and left shoulder disabilities, he has not submitted 
medical evidence linking these disorders to active service.  
See McManaway v. West, 13 Vet.App. 60, 66 (1999), noting 
that, even where a veteran asserts continuity of 
symptomatology since service, medical evidence is required to 
establish "a nexus between the continuous symptomatology and 
the current claimed condition . . . ."

The Board therefore concludes that, given the lack of 
complaints or findings of pain or spasm associated with the 
veteran's neck or left shoulder at separation from service, 
and the lack of any clinical evidence of record reflecting a 
current neck or left shoulder disability, the veteran has not 
met the initial burden of presenting evidence of a well-
grounded claim for service connection for a neck and/or left 
shoulder disability under the applicable law as interpreted 
in the Caluza and Savage precedents.  See Clyburn v. West, 12 
Vet.App. 296, 301 (1999), holding that continued complaints 
of pain after service do not suffice to establish a medical 
nexus, where the issue at hand is of etiology, and requires 
medical opinion evidence.  Although the veteran is competent 
to testify to the pain he has experienced since active 
service, he is not competent to testify to the fact that what 
he experienced in service and since service are the same 
related disorders.  See also Sanchez-Benitez v. West, 
___Vet.App.___, No. 97-1948 (Dec. 29, 1999), in which the 
Court held that a diagnosis of pain, cannot, without 
connection to an underlying condition and a medical nexus to 
service, warrant service connection.  

Finally, while the veteran reported that he was treated at VA 
medical facilities for his neck and left shoulder 
disabilities in 1985 and 1986, attempts by the RO to obtain 
these records were not successful.  In particular, the VAMC 
in Walla Walla, WA, reported the veteran as having received 
treatment from its facility in February 1986, but a record of 
the treatment was unavailable.  In this instance, given that 
the veteran was subsequently examined in May 1987, and no 
neck or left shoulder disability was found; and the record 
contains no other finding of a neck or left shoulder 
disorder; the Board concludes that remanding the veteran's 
claims so additional attempts could be undertaken to locate 
these records is not warranted.  Such a remand would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet.App. 
203, 207 (1999) (en banc); Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).

With respect to the veteran's claim, on a direct basis, for 
degenerative disc disease of the lumbar spine, we are 
cognizant that he was medically discharged from service as a 
result of a pes planus disorder.  He was also noted in April 
1983 and March 1985, the latter being his separation medical 
examination from service, to have complained of intermittent 
low back pain.  In neither instance, on clinical evaluation, 
was the veteran found to suffer from any low back abnormality 
or disorder.  Post-service medical records reflect findings 
of degenerative disc disease in the veteran's lumbar spine, 
with the first documented evidence of the disease in a 
December 1991 MRI scan.  While the veteran's low back 
disability is well documented by the clinical evidence, we 
find there is no medical opinion or other supportive nexus 
evidence of record relating the disability to active service.  
Thus, the Board finds the veteran's claim is not well 
grounded, as he has not satisfied the threshold requirement 
for a well-grounded claim as set forth by the Court in 
Caluza, above, i.e., there is a lack of competent medical 
evidence linking the veteran's low back disability to active 
service.  See Clyburn, supra.

Furthermore, the medical evidence of record does not support 
a finding that arthritis of the lumbar spine was manifested 
to a compensable degree within the one-year presumption 
period following service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  As noted above, the first 
documented finding of degenerative disc disease of the lumbar 
spine was in 1991, some six years following the veteran's 
medical separation from active service for other causes.  

With respect to the veteran's claim, on a secondary basis, 
for degenerative disc disease of the lumbar spine, the Board 
finds, after reviewing the medical evidence before us, that 
the threshold issue of whether this claim is well grounded is 
a close question.  The veteran's claim that his back 
disability has been aggravated by his service-connected pes 
planus appears quite plausible, given that the evidence 
reflects that an abnormal gait could cause stresses on other 
parts of the body, as is noted in statements from both Dr. 
Wolk and Dr. Meredick.  Dr. Wolk noted that the veteran's 
hypersupination of the right foot at the ankle, if left 
uncorrected, could result in some back discomfort.  Dr. 
Meredick reported that he suspected the veteran's flexible 
flat foot deformity may not have initiated his back problems, 
but that it was certainly amplifying normal motion and 
stresses to these areas.  

We note that the Court of Appeals for Veterans Claims has 
indicated that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet.App. 185, 187 (1999).  In this 
instance, the Board notes that neither Dr. Wolk or Dr. 
Meredick actually rendered an opinion as to whether the 
veteran's pes planus disability aggravated his low back 
condition, but appeared to report that the veteran's abnormal 
gait could be, or was, resulting in stress to his back.  In 
July 1999, after a thorough review of the veteran's claims 
file, VA examiners opined that it was less than likely that 
the veteran's degenerative disc disease was in any 
etiopathological way related to his bilateral foot and ankle 
condition.  Furthermore, they reported that it was less than 
likely that the veteran's foot condition had aggravated his 
low back disability.  Thus we find, given the findings on VA 
examination, and the lack of any other evidence reflecting 
the veteran's low back disability as being aggravated by his 
service-connected pes planus, that the veteran has not 
satisfied the threshold requirement for a well-grounded claim 
as set forth by the Court in Caluza, above.  

While the Board does not doubt the sincerity of the veteran's 
contentions in this case, and his belief that he suffers from 
service-related disabilities, our decision must be based on 
competent medical testimony or documentation.  In a claim of 
service connection, this generally means that medical 
evidence must establish that a current disability exists, and 
that the disability is related to a period of active military 
service.  Competent medical evidence has not been presented 
establishing that the veteran currently suffers from a 
disability associated with his neck or left shoulder, or that 
his degenerative disc disease of the lumbar spine is service-
related, either on a direct basis or as secondary to his 
service-connected pes planus.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303; Rabideau v. Derwinski, Montgomery v. Brown, 
both supra.

Furthermore, the veteran does not meet the burden of 
presenting evidence of well-grounded claims merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See, e.g., Voerth 
v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim.").  
See Bostain v. West, 11 Vet.App. 124, 127 (1998), citing 
Espiritu, supra.  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for a neck disorder; left shoulder disorder; and 
degenerative disc disease of the lumbar spine, on a direct 
basis or as secondary to his service-connected pes planus, 
regardless of the fact that he currently is not shown to be 
suffering from disabilities that may be service-connected.  
Such evidence would need to show, through competent medical 
evidence, a current disability or disabilities, and that such 
disability, "resulted from a disease or injury which was 
incurred in or aggravated by service."  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Rabideau, 
Montgomery, supra.

In absence of well-grounded claims, there is no duty to 
assist the veteran further in their development, and the 
Board does not have jurisdiction to adjudicate them.  Morton, 
supra; Boeck v. Brown, 6 Vet.App. 14 (1993); Grivois v. 
Brown, 5 Vet. App. 136 (1994).  Accordingly, as a claim that 
is not well grounded does not present a question of fact or 
law over which the Board has jurisdiction, the claims for 
service connection for a neck disorder; left shoulder 
disorder; and degenerative disc disease of the lumbar spine, 
either on a direct basis or secondary to the veteran's 
service-connected pes planus, must be denied.  See Epps v. 
Gober, supra.



ORDER

1. Service connection for a neck disorder is denied.  

2. Service connection for a left shoulder disorder is denied.  

3. Service connection for degenerative disc disease of the 
lumbar spine, either on a direct basis or as secondary to 
the veteran's service-connected pes planus, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

